EXHIBIT  10.1
 
Amended & Restated
Pernix – Macoven Pharmaceuticals
Agreement


  Introduction:


This amended and restated agreement (this “AGREEMENT”) is made this 22nd day of
June, 2010 by and between Pernix Therapeutics, LLC (“Pernix”), a Louisiana
limited liability company having an office at 33219 Forest West Street,
Magnolia, Texas 77354 and Macoven Pharmaceuticals, L.L.C. (“Macoven
Pharmaceuticals”), a Louisiana limited liability company.  Pernix and Macoven
Pharmaceuticals may be collectively referred to as the “Parties.”


RECITALS:


WHEREAS, Pernix and Macoven Pharmaceuticals entered into that certain
Pharmaceuticals Agreement on July 27, 2009 (the “Original Agreement”);


WHEREAS, in accordance with the terms of the Original Agreement, Pernix paid
Macoven Pharmaceuticals a one-time development fee in the amount of
$1,500,000.00 (the “DEVELOPMENT FEE”);


WHEREAS, Macoven Pharmaceuticals currently promotes various GENERIC PRODUCTS (as
hereinafter defined); and


WHEREAS, the Parties desire to amend and restate the terms of the Original
Agreement to clarify that for as long as this Agreement is in effect, 100% of
NET SALES (as hereinafter defined) from the sale of GENERIC PRODUCTS by Macoven
Pharmaceuticals shall be the sole and exclusive property of Pernix.


NOW THEREFORE, in consideration of the promises and of the mutual covenants and
agreements herein contained, receipts and sufficiency of which is hereby
acknowledged, the Parties hereby agree as follows:
 
1.  DEFINITIONS


1.1.  
“ACTION OR PROCEEDING” means any action, suit, proceeding, arbitration, order,
inquiry, hearing, assessment with respect to fines or penalties, or litigation
(whether civil, criminal, administrative, investigative or informal) commenced,
brought, conducted or heard by or before, or otherwise involving, any
governmental or regulatory authority.



1.2.  
“APPLICABLE LAWS” means all applicable statutes, ordinances, regulations, rules
or orders of any kind whatsoever of any government authority or court of
competent jurisdiction, including, without limitation, the Federal Food, Drug,
and Cosmetic Act (21 U.S.C. §301 et seq.).

 
 
1

--------------------------------------------------------------------------------

 
 
1.3.  
“GENERIC PRODUCTS” means all generic products based on or derived from PERNIX
PRODUCTS that are developed, marketed and sold under the terms of this
Agreement, as may be authorized by Pernix and set forth on Exhibit B hereto.



1.4.  
 “PERNIX PRODUCTS ” means all pharmaceutical products for which Pernix has the
authority, whether from ownership, license or otherwise, to authorize the
development, marketing and sale of a generic version based on or derived from
such product by another party, as set forth on Exhibit A hereto.



1.5.  
“THIRD PARTY” means any business entities or individuals other than Pernix or
Macoven Pharmaceuticals.



1.6.  
“KNOW-HOW” means all product specifications; manufacturing, physical chemistry
and formulation know-how; analytical testing methods and validations; technical
knowledge; expertise; skill; practices and procedures; formulae; trade secrets;
confidential information; analytical methodology; processes; preclinical,
clinical, stability and other data and results; market studies; and all other
experience and know-how, in each case in tangible form and only to the extent
related to Pernix, PERNIX PRODUCTS and/or GENERIC PRODUCTS, whether or not
patentable, together with inventions and methods (whether patentable or
unpatentable and whether or not reduced to practice) and all improvements to
those inventions and methods.



1.7.  
“NET SALES” means, with respect to a GENERIC PRODUCT,  the amount of gross sales
of such product less returns, discounts and allowances, as may be calculated in
accordance with generally accepted accounting principles.



2.  TERMS


2.1.  
Ownership:  Subject to the other terms and conditions of this AGREEMENT, Pernix
and Macoven Pharmaceuticals acknowledge, agree, and understand that Pernix
currently owns and will retain ownership in all rights of any kind, including
but not limited to intellectual property rights, trademarks, copyrights,
patents, KNOW-HOW, trade secrets, and the like in all PERNIX PRODUCTS and
GENERIC PRODUCTS to the fullest extent permitted by law.  This AGREEMENT does
not assign, transfer, convey, or change Pernix’s ownership rights in any way.



2.2.  
License:  Macoven Pharmaceuticals acknowledges, agrees, and understands that
this AGREEMENT acts as a non-exclusive license agreement whereby for a set term,
as discussed herein pursuant to Section 5, Macoven Pharmaceuticals is given the
non-exclusive right to develop, market, and sell GENERIC PRODUCTS.



2.3.  
Marketing:  Subject to the other terms and conditions of this AGREEMENT, Pernix
and Macoven Pharmaceuticals acknowledge, agree, and understand that Pernix, its
partners, affiliates, its subsidiaries, and/or its successors in interests,
shall have the right to use any marketing materials developed by and/or for
Macoven Pharmaceuticals for marketing and/or selling any GENERIC PRODUCTS.

 
 
2

--------------------------------------------------------------------------------

 
 
2.4.  
Exclusiveness:  Pernix and Macoven Pharmaceuticals acknowledge, agree, and
understand that the rights granted to Macoven Pharmaceuticals under this
AGREEMENT are non-exclusive and Pernix has the right to grant the same and/or
similar rights to any THIRD PARTY at Pernix’s discretion.



2.5.  
Distribution:  Pernix and Macoven Pharmaceuticals acknowledge, agree, and
understand that Macoven Pharmaceuticals is responsible for the distribution and
marketing of any products developed as a result of this AGREEMENT.



3.  PRODUCT COMMERCIALIZATION


3.1.  
Subject to the other terms and conditions of this AGREEMENT, Pernix and Macoven
Pharmaceuticals acknowledge, agree, and understand that Pernix retains complete
control over the commercialization and promotion of any and all PERNIX PRODUCTS
and GENERIC PRODUCTS.



3.2.  
Pernix and Macoven Pharmaceuticals acknowledge, agree, and understand that the
license granted to Macoven Pharmaceuticals pursuant to the terms of this
Agreement is limited to the GENERIC PRODUCTS set forth on Exhibit B
hereto.  Pernix, may, in its sole and absolute discretion, add or remove
products from the list of GENERIC PRODUCTS set forth on Exhibit B as it, in its
sole and absolute discretion, may deem necessary and in its best interest.  In
the event a GENERIC PRODUCT is removed from Exhibit B, all rights granted to
Macoven Pharmaceuticals with respect to such product by the terms of this
Agreement shall, without any action on the part of either party,
terminate.  Macoven Pharmaceuticals will consult with Pernix and obtain Pernix’s
consent prior to partaking in any activity that would be considered the
commercialization and/or promotion of any GENERIC PRODUCTS.



4.  MANUFACTURE OF PRODUCTS


4.1.  
Any GENERIC PRODUCTS developed as a result of this AGREEMENT will be
manufactured at a location that is acceptable to Pernix.



4.2.  
Pernix and Macoven Pharmaceuticals acknowledge, agree, and understand that
Pernix has the right and control to make all final approvals and/or other
decisions regarding the manufacturing of any GENERIC PRODUCTS developed as a
result of this AGREEMENT.



4.3.  
Pernix and Macoven Pharmaceuticals acknowledge, agree, and understand that
Macoven Pharmaceuticals is solely responsible for any and all payments to any
manufacturer for the development and/or manufacturing of any GENERIC PRODUCTS
developed as a result of this AGREEMENT.



 
3

--------------------------------------------------------------------------------

 
 
5.  TERM


5.1.  
The initial term (“INITIAL TERM”) is eighteen (18) months from July 27, 2009,
the effective date of the ORIGINAL AGREEMENT.  The INITIAL TERM shall expire on
January 27, 2011.



5.2.  
After expiration of the INITIAL TERM described in 5.1, this AGREEMENT shall
automatically renew for 12 months unless Pernix chooses not to renew.  This
AGREEMENT will then renew for a new 12 month term at the end of each 12 month
period unless otherwise terminated by Pernix as provided for under the terms of
this AGREEMENT.



5.3.  
Pernix has the right to terminate this AGREEMENT after the INITIAL TERM at
will.  Macoven Pharmaceuticals can only terminate this AGREEMENT with 90 days
notice.



5.4.  
Pernix and Macoven Pharmaceuticals acknowledge, agree, and understand that
Pernix must provide 30 days advance notice to Macoven Pharmaceuticals before
terminating this AGREEMENT.



5.5.  
Pernix and Macoven Pharmaceuticals acknowledge, agree, and understand that if
both Pernix and Macoven Pharmaceuticals agree to terminate this AGREEMENT, then
this AGREEMENT may be terminated at anytime.



6.  PAYMENTS BY PERNIX TO MACOVEN PHARMACEUTICALS


6.1.  
Pernix paid Macoven Pharmaceuticals a one time development and service fee
(“DEVELOPMENT FEE”) of One Million Five Hundred Thousand and 00/100
($1,500,000.00) following the execution of the ORIGINAL AGREEMENT to develop,
promote, commercialize, market, and sell GENERIC PRODUCTS for the exclusive
benefit of Pernix.



6.2.  
In the event of a termination of this AGREEMENT prior to the INITIAL TERM for
any reason, Macoven Pharmaceuticals shall reimburse Pernix for that portion of
the DEVELOPMENT FEE equal to the product of the DEVELOPMENT FEE multiplied by
((18 minus the number of whole months the INITIAL TERM has been in effect)
divided by 18).



7.  PAYMENTS BY MACOVEN PHARMACEUTICALS TO PERNIX/ OWNERSHIP OF SALES


7.1.  
Macoven Pharmaceuticals acknowledges, agrees, and understands that the NET SALES
of all GENERIC PRODUCTS shall be the sole and exclusive property of Pernix.
Pernix may, in its sole and absolute discretion, amend the list of PERNIX
PRODUCTS and/or GENERIC PRODUCTS as set forth on Exhibits A and B hereto,
respectively, and shall promptly furnish Macoven Pharmaceuticals with written
notice of such change(s).

 
7.2.  
Macoven Pharmaceuticals acknowledges, agrees and understands that any and all
payments submitted to Macoven Pharmaceuticals and/or any of its affiliates,
employees, officers, directors, agents, subsidiaries or successors from THIRD
PARTIES for any orders of any GENERIC PRODUCTS are the exclusive property of
Pernix.

 
 
4

--------------------------------------------------------------------------------

 
 
7.3.  
Macoven Pharmaceuticals acknowledges, agrees, and understands that at the time
of termination of this AGREEMENT for any reason, any NET SALES attributable to
outstanding invoices and accounts receivables relating to any GENERIC PRODUCTS
will be the exclusive property of and belong to Pernix.  Macoven Pharmaceuticals
hereby assigns to Pernix full ownership of any accounts receivables and
outstanding invoices relating to the NET SALES of any GENERIC PRODUCTS.



7.4.  
Macoven Pharmaceuticals acknowledges, agrees, and understands that it is
responsible for any and all costs and fees, including but not limited to
attorney’s fees, incurred and/or associated with collecting any sales proceeds
associated with the sale of any GENERIC PRODUCTS developed as a result of this
AGREEMENT.  Macoven Pharmaceuticals acknowledges and agrees that it will
reimburse Pernix for any costs and/or fees, including but not limited to
attorney’s fees, incurred and/or expended by Pernix in collecting sales proceeds
associated with the sale of any GENERIC PRODUCTS developed as a result of this
AGREEMENT.



7.5.  
Macoven Pharmaceuticals agrees to forward all payments due Pernix pursuant to
the terms of Sections 7.1 to 7.4 to Pernix on at least the 15th and 30th of each
month



8.  MISCELLANEOUS


8.1.  
The scope of this AGREEMENT shall include all pages of this AGREEMENT along with
any and all attachments and/or exhibits.



8.2.  
All notices to be given under this AGREEMENT shall be in writing and shall be
deemed to be fully given by a party when sent by certified or registered mail,
postage prepaid, or by reputable overnight carrier to the other party at the
respective address shown below or to such other address as a party hereto shall
supply to the other in writing:

 
If to Pernix:
Pernix Therapeutics, LLC
33219 West Forest Street
Magnolia, Texas 77354
Attention: Cooper Collins
If to Macoven Pharmaceuticals :
Macoven Pharmaceuticals, LLC .
410 West Brannon Road
Nicholasville, Kentucky 40356
Attention:  Mike Venters

 
8.3.  
All terms and provisions of this AGREEMENT shall survive any change of control
for both Pernix and Macoven Pharmaceuticals.  In addition all terms and
provisions of this AGREEMENT shall apply to any change of ownership for both
Pernix and Macoven Pharmaceuticals.



8.4.  
This AGREEMENT may be executed in any number of counterparts and by facsimile,
each of which will be deemed an original, but all of which together will
constitute one and the same instrument.

 
 
5

--------------------------------------------------------------------------------

 
 
9.  CONFIDENTIALITY


9.1.  
Confidential Information.  Each party acknowledges and agrees that it will have
access to, or become acquainted with, Confidential Information of the other
party in connection with the performance of the services required by this
AGREEMENT.  For the purposes of this AGREEMENT, “Confidential Information” shall
mean any information of the disclosing party or any affiliate thereof, which
gives the disclosing party an advantage over its competitors who do not possess
such information and constitutes valuable trade secrets and proprietary data
which was revealed to the receiving party as a result of entering into or
performing its obligations under this AGREEMENT, including but not limited to,
information which relates to the PERNIX PRODUCTS, the GENERIC PRODUCTS, designs,
methods, discoveries, improvements, documents, trade secrets, proprietary
rights, business affairs, customer information or employee
information.  Confidential Information shall not include any information that:



9.1.1.  
was known to the receiving party prior to the date of this AGREEMENT, without an
obligation to keep it confidential;



9.1.2.  
was lawfully obtained by the receiving party from a third party without any
obligation of confidentiality;

 
9.1.3.  
is, at the time of disclosure, in the public knowledge;

 
9.1.4.  
becomes part of the public knowledge after disclosure by publication or
otherwise except by breach of this AGREEMENT;



9.1.5.  
is developed by the receiving party independently by persons who did not have
access to the Confidential Information and apart from this AGREEMENT; and



9.1.6.  
is otherwise knowledge possessed by the receiving party or its employees as the
result of their industry experience or education.



9.2.  
The receiving party shall keep all Confidential Information in confidence and
shall not, at any time during or for a period of five (5) years from the
termination of this AGREEMENT, without the disclosing party’s prior written
consent, disclose or otherwise make available, directly or indirectly, any item
of Confidential Information to anyone other than its employees (and its legal
counsel and consultants provided they are bound by similar obligations of
confidentiality) who need to know the same in connection with fulfilling the
purposes of this AGREEMENT.  The receiving party shall use the Confidential
Information only in connection with fulfilling the purposes of this AGREEMENT
and for no other purpose.  Each party shall inform its employees of the trade
secret, proprietary and confidential nature of the Confidential Information.



9.3.  
Extraordinary Relief.  Any violation by either Pernix or Macoven Pharmaceuticals
of its obligations pursuant to the confidentiality provisions herein shall not
be adequately compensable by monetary damages and the non-violating party shall
be entitled to an injunction order or other appropriate decree specifically
enforcing such party’s obligations pursuant to the confidentiality provisions of
this AGREEMENT.  The rights granted by this Section 9.3 are in addition to all
other remedies and rights available at law or in equity.

 
9.4.  
Upon termination of this AGREEMENT, each party will return the other party’s
Confidential Information which is under its control or in its possession.



 
6

--------------------------------------------------------------------------------

 
 
10.  ENFORCEMENT, RENEWAL, TERMINATION, AND/OR GENERAL


10.1.  
This AGREEMENT shall be governed by, and interpreted under, the laws of the
State of Louisiana without giving effect to the conflicts of laws
principles.  In the event of a dispute(s), claim(s) or matter(s) in question of
any kind whatsoever arising out of or related or collateral to the provisions
and/or subject matter of this AGREEMENT or the breach thereof, it is agreed that
the parties to this AGREEMENT will attempt to resolve such dispute(s), claim(s)
or other matter(s) in question amicably by informal discussions and negotiations
within a seven (7) day period.  All dispute(s), claim(s) or other matter(s) in
question that can not be settled by negotiations among the parties within such
time shall upon demand of, and at the election of Pernix be submitted by the
parties to arbitration to take place in the State of Louisiana.



10.2.  
In the event that arbitration is not elected by Pernix, then any dispute(s),
claim(s), controversy, or other matter(s), shall be resolved without a jury in a
court located in the State of Louisiana.  The parties consent to jurisdiction in
such courts, waive any objection to such venue and waive trial by jury.  The
parties stipulate and agree that any judgment relating to this AGREEMENT which
is entered in a court in the State of Louisiana shall be binding throughout the
world.  Legal Process may be served on either party by Certified Mail, Return
Receipt Requested or any other method permitted by the rules of the court in
which an action is commenced.



10.3.  
In the event that this matter proceeds to arbitration or litigation, the
prevailing party shall be entitled to collect reasonable attorney’s fees for the
arbitration and/or litigation.



10.4.  
In the event that any provision of this AGREEMENT shall be held invalid or
unenforceable, it shall be deemed modified, but only to the extent necessary to
make it lawful.  To effect such modification, the said provision shall be deemed
deleted, added to and/or rewritten, whichever shall most fully preserve the
intentions of the parties as originally expressed herein.



10.5.  
The obligations of the parties under this AGREEMENT shall be binding upon their
legal assigns and successors, but this AGREEMENT may not be assigned by a party
to this AGREEMENT to a THIRD PARTY except with the prior written consent of the
other party.



10.6.  
Either party shall have the right, but not the obligation, to terminate this
AGREEMENT upon (thirty) 30 days written notice after the occurrence of a
material breach of this AGREEMENT.  Such termination shall be without prejudice
to any other right or remedy of the Parties, including, but not limited to, the
right to damages and/or equitable relief and/or to remedy any material breach of
this AGREEMENT.



 
7

--------------------------------------------------------------------------------

 
 
11.  REPRESENTATIONS AND WARRANTIES


11.1.  
Macoven Pharmaceuticals and Pernix represent and warrant that they have the
right and authority to enter into this AGREEMENT with one another.



11.2.  
This AGREEMENT (and any Exhibits attached hereto) supersedes all prior
discussions and agreements, both written and oral, among the Parties with
respect to the subject matter hereof and contain the sole and entire agreement
among the Parties with respect to the subject matter hereof.



11.3.  
Macoven Pharmaceuticals represents and warrants that there are no Actions or
Proceedings pending, threatened or reasonably anticipated against Macoven
Pharmaceuticals or its Affiliates that relate to (a) pharmaceutical products
currently or previously sold by Macoven Pharmaceuticals; (b) this Agreement; or
(c) the transactions contemplated by this Agreement.  Macoven Pharmaceuticals is
not subject to any order that could reasonably be expected to materially impair
or delay the ability of Macoven Pharmaceuticals to perform its obligations
hereunder.



11.4.  
Paragraph/Section headings herein are for convenience only and do not control or
affect the meaning or interpretation of any terms of provisions of this
AGREEMENT.



11.5.  
No waiver of any provision of this AGREEMENT will be considered unless it is in
a signed writing, and no such waiver will constitute a waiver of any other
provision(s) or of the same provision on another occasion.



12.  INDEMNIFICATION


12.1.  
Indemnification by Macoven Pharmaceuticals.  Macoven Pharmaceuticals shall
defend, indemnify and hold Pernix, its affiliates, subsidiaries, successors,
directors, officers, employees and agents harmless from and against any and all
claims, suits, actions, damages, assessments, interest charges, penalties, costs
or expenses, including reasonable attorney’s fees (collectively, the
“INDEMNIFIED AMOUNTS,”) arising out of (a) the material breach by Macoven
Pharmaceuticals of any of its obligations, representations or warranties under
this AGREEMENT, including, without limitation, Macoven Pharmaceuticals’ failure
to submit payments to Pernix pursuant to Section 7 of this AGREEMENT, (b) a
negligent or willful act or omission on the part of Macoven Pharmaceuticals
(including any employee or agent of Macoven Pharmaceuticals), (c) any federal or
state claims or assessment for nonpayment or late payment by Macoven
Pharmaceuticals of any tax or contribution based on compensation or other
benefits owed to any employees of Macoven Pharmaceuticals, including, without
limitation, a claim or assessment that Pernix should have withheld any amounts
related thereto, (d) requests by Macoven Pharmaceuticals or by third parties (in
connection with a claim against Macoven Pharmaceuticals ) pursuant to a subpoena
or court order for the production by Pernix of documents or any other materials
or to interview, depose and/or elicit testimony from Pernix employees on any
matters related to or involving this AGREEMENT, (e) any violation by Macoven
Pharmaceuticals of any and all APPLICABLE LAWS of any governmental body having
jurisdiction over the exercise of rights under this AGREEMENT, or (f) any misuse
or misappropriation of any products distributed by Macoven Pharmaceuticals.

 
 
8

--------------------------------------------------------------------------------

 
 
13.  INSURANCE


13.1.  
Macoven Pharmaceuticals Insurance Coverage Required.  During any term of this
AGREEMENT, and with respect to liability hereunder for any post termination
period during which a claim could be asserted against Macoven Pharmaceuticals,
up to 5 years after termination, Macoven Pharmaceuticals shall maintain at its
sole expense insurance coverage as follows:



13.1.1.  
Product liability insurance with respect to any GENERIC PRODUCTS developed as a
result of this AGREEMENT with coverage limits of not less than $5 million per
occurrence and $5 million in the aggregate; and



13.1.2.  
Commercial General Liability insurance including with a combined single limit of
$1,000,000, minimum liability of $1,000,000 each occurrence and $2,000,000 in
the aggregate.



13.1.3.  
The foregoing insurance shall be maintained with responsible carriers and their
terms of coverage shall be evidenced by certificates of insurance to be
furnished by Macoven Pharmaceuticals to Pernix within 7 days of written request
by Pernix.  Such certificates of insurance shall provide that at least 30 days’
written notice shall be given to Pernix prior to cancellation or modification of
any of the material terms of coverage of any policy.



14.  
FORCE MAJEURE



14.1.  
Neither party shall be deemed to have breached this AGREEMENT or to be liable
for any damages caused by failure to perform or by delay in rendering
performance hereunder arising out of any occurrence or contingency beyond its
reasonable control, including but not limited to, (a) flood, earthquake,
hurricane, fire, war, strikes, labor unrest, riot, civil commotion, power or
communication line failure, computer equipment failure or operational failure,
(b) failure of independent contractors under agreement with Pernix to perform or
(c) prohibition(s) or restriction(s) imposed by applicable regulatory authority,
the judgment, ruling or order of a court or agency of competent jurisdiction, or
the enactment of or change in any law or regulation.

 
(Signature page(s) follows)


 
9

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth above.
 

Pernix Therapeutics, LLC   Macoven Pharmaceuticals, LLC.          
By: Pernix Therapeutics Holdings, Inc.,
its sole manager and member
 
 
          By: /s/ Cooper C Collins     By: /s/ Michael Venters   Name: Cooper C.
Collins    Name: Michael Venters   Title: President & Chief Executive Officer  
  Title: President           Date: 6/22/10     Date:  6/22/10  



 
 
 
 
10
 
 